Citation Nr: 1217881	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability with neuropathy.

2.  Entitlement to service connection for bilateral hearing loss.


(Entitlement to service connection for a bilateral foot disorder, characterized as degenerative joint disease of the bilateral feet and claw toes of the left foot, to include as secondary to a back disorder, is addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In May 2005, the appellant and his spouse testified before a Veterans Law Judge sitting at the RO concerning his claim of entitlement to service connection for a back disorder; a transcript of that hearing is associated with the claims file.  Thereafter, the Board affirmed the RO's denial of the appellant's claim in a March 2006 decision, which was signed by the Veterans Law Judge who presided over the May 2005 Board hearing.  The March 2006 decision also remanded the issue of entitlement to service connection for a bilateral foot disorder for the issuance of a statement of the case. 

Thereafter, the appellant appealed the Board's denial of his claim of entitlement to service connection for a back disorder to the United States Court of Appeals for Veterans Claims (Court).  In June 2007, the appellant and the Secretary of VA (the parties) filed a Joint Motion for an Order Partially Vacating the Board Decision and Incorporating the Terms of this Joint Motion (Joint Motion).  The Court adopted the Joint Motion and then effectuated such an action through the issuance of an Order issued in July 2007.  The Joint Motion requested that the Court to vacate and remand the March 2006 Board decision.  The Joint Motion argued that with respect to the appellant's back disorder, the Board erred when it failed to analyze the appellant's claim in light of the presumption of in-service aggravation of his preexisting back injury under 38 C.F.R. § 3.306(b).  The Joint Motion, as adopted, found that the Board committed error by shifting the burden of proof to the appellant - denying his claim based not upon medical evidence against the claim, but a lack of medical evidence in support thereof.  The parties indicated that, if the Board believe there to be insufficient medical evidence to support the appellant's claim, it was obligated to at least obtain a medical opinion regarding the potential aggravation of the appellant's disability by his in-service injury before rejecting his claim. 

In September 2007, the Board sent the appellant a letter indicating that the Veterans Law Judge who had held the May 2005 hearing had resigned from the Board and, as such, was unable to participate in deciding his appeal.  The appellant was given an opportunity to request an additional hearing before a new Veterans Law Judge.  No response from the Veteran was received.  As such, in February 2008, the Board proceeded with adjudication of the appellant's claim based on the current record. 

In February 2008, the Board remanded the appellant's claim of entitlement to service connection for a back disorder in order to afford him a VA examination in accordance with the Joint Motion and to obtain outstanding Social Security Administration (SSA) records. 

While such further development was being completed, the appellant separately perfected his appeal with respect to his claim of entitlement to service connection for a bilateral foot disorder and requested a hearing before a Veterans Law Judge sitting at the RO regarding such issue. 

In February 2009, a hearing before the undersigned Veterans Law Judge sitting at the RO was held; a transcript of that hearing is associated with the claims file.  At such hearing, the appellant offered testimony with respect to his claims of entitlement to service connection for his bilateral foot disorder and a back disorder.  In this regard, the Board notes that the appellant's attorney listed on the first page of this decision represents him with respect to his back (and bilateral hearing loss) claim while a veterans service organization represents him in regard to his bilateral foot claim.  The appellant's attorney was not advised of the February 2009 hearing and was not given the opportunity to be present.  The basic reason why the appellant's private attorney was not notified was because it was unclear as to whether the private attorney was still representing the appellant before the VA and not just the Court.  

Nevertheless, in a May 2009 letter, the Board advised the appellant and his attorney that they could request another Board hearing in order to ensure that the appellant's attorney could be present and offer argument with respect to his appeal.  The appellant and his attorney were also provided with a copy of the transcript of the February 2009 Board hearing.  They were informed that they had 30 days to request a new hearing and, if no response was received at the end of 30 days, the Board would assume that the appellant and his attorney did not want another hearing and would proceed accordingly.  A response from either party was never received, and thus, the Board proceeded with a review of the appellant's claim.  

Following that review, the Board, in August 2009, remanded the claim to the RO for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.  

The appeal is once again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded the claim in August 2009 for the purpose of obtaining additional medical information and evidence.  More specifically, the Board requested that clarification be sought with respect to a previously obtained medical opinion.  The Board's specific task was as follows:

2.  After completing the above, the Veteran's claims file should be returned to the examiner who conducted the March 2009 VA examination for an addendum concerning the etiology of the Veteran's back disorder.  If the March 2009 VA examiner is unavailable, the claims file should be referred to an appropriate VA examiner for an etiology opinion.  The Veteran's entire claims file and a copy of this remand should be made available to the examiner for review.  The examiner should review the claims file in conjunction with offering an opinion, to specifically include the Veteran's and other lay statements, the August 1966 private treatment record from Dr. Arnold, his service treatment records, and his post-service VA and private treatment records, and make a note of such review in the examination report.  The examiner should then offer an opinion on the following: 

(A)  Did the Veteran's preexisting back disorder (see Dr. Arnold's 1966 private treatment record with X-ray findings) undergo an increase in the underlying pathology during service, i.e., was aggravated during service? 

(i)  If you find that the Veteran's preexisting back disorder did not undergo an increase during service, i.e., was not aggravated, do you find the evidence against aggravation to be clear and unmistakable (evidence that is obvious and manifest)? 

(ii)  If there was an increase in severity of the Veteran's preexisting back disorder during service, was that increase clearly and unmistakably due to the natural progress of the disease? 

(B)  Is it likely, unlikely, or at least as likely as not that a back disorder separate and distinct from the Veteran's preexisting back disorder was incurred during his active duty service, to include his April 1967 injury, or otherwise related to any injury or disease incurred during such service? 

All opinions expressed should be accompanied by supporting rationale.  If the VA examiner is unable to render an opinion as to the etiology of the Veteran's back disorder based on the evidence of record, the Veteran should be scheduled for a VA examination to determine the etiology of such disorder. 
 
Following the return of the claim to the RO, the examiner who provided the March 2009 results did proffer an addendum to his original write-up.  That addendum was provided in July 2011.  After further reading of the report of March 2009 and the subsequent addendum, the Board finds that the information obtained still not provide the Board with enough information to either allow or deny the appellant's claim for benefits for his back.  As succinctly put by the appellant's private attorney, the original opinion and the addendum did not provide any rationale for the opinions provided, they did not address the appellant's lay statements (Dalton v. Nicholson, 21 Vet. App. 23 (2007), and they did not provide comment on the appellant's statements regarding continuity of symptoms since service.  

The Board believes that this lack of medical information leaves a void in the record and this lack of information seriously inhibits the Board's ability in making a determination on the service-connected back issue.  As such, the claim will be returned to the RO so that additional development may occur prior to the issuance of a decision on the merits of the appellant's claim.  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that a VA examination should be accomplished and a medical opinion obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.  Said examination may provide additional insight into the appellant's claim and as such, this issue is returned to the RO so that a medical examination may be performed and the data included in the claims folder for the Board's further review. 

As reported above, the other issue that is on appeal is entitlement to service connection for bilateral hearing loss.  The record reflects that the appellant originally filed a claim for entitlement to service connection for bilateral hearing loss and tinnitus.  Following his claim for benefits, the appellant underwent a VA audiological examination in December 2010.  After examining the appellant and listening to his statements concerning any possible acoustic trauma that he may have endured while on active duty, the examiner opined that it was more than likely that the appellant's acoustic trauma resulted in his tinnitus but not his hearing loss.  The examiner did not explain why the trauma would cause one disability but not the other.  

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In other words, when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, supra.  

The VA has conceded that the appellant experienced acoustic trauma in service as a result of his military duties.  It is not necessary that hearing loss be factually shown during service.  Hensley, as noted above, does not require this.  In this case, what is clear is that the appellant was exposed to acoustic trauma during service, that the acoustic trauma resulted in the development of tinnitus, and the appellant now suffers from bilateral hearing loss.  The examiner has not discussed the applicability of Hensley nor has the examiner fully explained why the appellant's inservice acoustic trauma did not lead to the development of bilateral hearing loss.  Because this information is not currently included in the claims folder, the Board opines that another examination is in order. 

Under the circumstances described above, additional development of the appellant's claim must be accomplished.  Such development will ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements.  Hence, this case must be REMANDED to the RO/AMC for the further development of evidence. 

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2010 for his back disability, to include but not limited to records from any private physician if relevant, and to furnish signed authorizations for release to the VA of private medical records.  Copies of the medical records from all sources should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

2.  Only after all of the service member's medical records have been obtained and then included in the claims folder, the RO should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a disability of the back to include neuropathy.  The examination should not be accomplished by the medical doctor who examined the appellant in March 2009.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records. 

The appropriate examiner should express an opinion as to whether the appellant now suffers from a disability of the spine.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, any incidents therein, or to another disability.  

The examiner must further provide comments on whether the appellant's pre-existing back disorder was aggravated by his military service or any incidents therein.  If the examiner concluded that the appellant's pre-existing back disability did not undergo an increased in severity or was not aggravated by service, the examiner should annotate what medical evidence clearly and unmistakably indicates this.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.   See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions and his report of chronicity of symptoms since he was discharged from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Again, if the examiner concludes that the appellant's claimed spinal disability is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss the seemingly inconsistent and contradictory opinions provided by the VA and private doctors concerning the etiology of any found disability of the back.  Finally, it is requested that the results be typed and included in the claims folder for review. 

3.  The appellant once again should be afforded a VA audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant. 

After reviewing the file, the examiner must state whether the appellant reports a continuity of hearing problems since service and acknowledge such statements made by the appellant, if any, in offering the opinion.  If the appellant does not have a bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385 (2011), the examiner should indicate as such.  The examiner should then render an opinion as to whether it is at least as likely as not that the appellant's current bilateral hearing loss is related to his previously conceded acoustic trauma in service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If the examiner concludes that the appellant's bilateral hearing loss was not caused by inservice acoustic trauma, the examiner must provide a detailed analysis as to why such trauma would cause tinnitus but would not cause bilateral hearing loss.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes. 

4.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his private attorney should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is advised that failure to cooperate by reporting for examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2011) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


